DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plate being curved as recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-13, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,758,968 to Leinenbach et al. (“Leinenbach”).
Regarding claim 1, Leinenbach discloses a method to strengthen or repair concrete and other structures, the method comprising: securing a plate 16 having a shape memory alloy (SMA) wire 2 embedded therein to a localized region of a structure 6, the SMA wire having a deformed shape (col 3, ln 51-57) configured for self-anchorage within the plate (resulting from ribs; col 2, ln 25); heating the SMA wire at or above an austenite transformation temperature, the SMA wire resisting shape recovery and remaining self- anchored within the plate, a compressive force thereby being generated within the SMA wire and transferred to the plate (col 5, ln 38 – col 6, ln 32), wherein, at an interface between the plate and the localized region of the structure, the compressive force is transmitted from the plate to the structure, thereby providing localized prestressing of the structure (col 7, ln 19-34).
Regarding claim 2, Leinenbach discloses that the plate 16 comprises concrete or mortar (col 7, ln 15-18), and the SMA wire 2 is embedded within the concrete or mortar. 
Regarding claim 3, Leinenbach discloses that the plate 16 is substantially flat, curved, and/or is shaped to mate with the localized region of the structure 6.  
Regarding claim 4, Leinenbach discloses that the plate 16 is secured to the localized region of the structure using anchoring rods 10 and/or an adhesive. 
Regarding claim 5, Leinenbach discloses that the plate 16 has a predetermined orientation with respect to the localized region of the structure based on a direction of the compressive force.  
Regarding claim 6, Leinenbach discloses that the predetermined orientation of the plate aligns the compressive force substantially perpendicular to cracks in the localized region. 
Regarding claim 7, Leinenbach discloses that the austenite transformation temperature is an austenite start (As) temperature or an austenite finish (Af) temperature of the SMA wire.  (col 4, ln 49-62; col 5, ln 38 – col 6, ln 32).
Regarding claim 8, Leinenbach discloses that the heating comprises exposing the plate to an elevated temperature and/or passing an electric current through the SMA wire (col 5, ln 10-15). 
Regarding claim 9, Leinenbach discloses that ends of the SMA wire are exposed (see Fig. 6; for electrical connection thereto (col 7, ln 19-26). 
Regarding claim 10, Leinenbach discloses halting the heating, the compressive force being maintained within the SMA wire after the heating is halted (col 8, ln 53-61). 
Regarding claim 11, Leinenbach discloses that a martensite start (Ms) temperature of the SMA wire is lower than temperatures to which the structure is exposed in use (col 3, ln 57-67).  
Regarding claim 12, Leinenbach discloses that the SMA wire 2 comprises a shape memory alloy selected from the group consisting of: a nickel- titanium alloy, a nickel-titanium-niobium alloy, an iron-manganese-silicon alloy, an iron-nickel-cobalt-titanium alloy (col 4, ln 24-37), a copper-zinc-aluminum alloy, and a copper-aluminum-nickel alloy.  
Regarding claim 13, Leinenbach discloses that the SMA wire exhibits a thermal hysteresis of at least about 100 degrees C (col 4, ln 36-37).  
Regarding claim 18, Leinenbach discloses that the structure 6 comprises concrete (col 7, ln 14), steel, a metal alloy, masonry, stone, brick and/or another building material. 
Regarding claim 19, Leinenbach discloses that prior to securing the plate to the localized region of the structure, fabricating the plate by: forming the SMA wire into the deformed shape, the SMA wire being martensitic; positioning the SMA wire having the deformed shape in a mold; pouring a mortar or concrete mix into the mold and over the SMA wire; and curing the mortar or concrete mix to obtain the plate comprising the SMA wire embedded therein (col 2, ln 25; col 3, ln 51-57; col 5, ln 38 – col 6, ln 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leinenbach in view of U.S. Patent No. 7,523,924 to Melancon (“Melancon”).
Regarding claim 14, Leinenbach does not disclose that the deformed shape of the wire is a sinuosoidal shape comprising curved segments separated by straight segments. 
Melancon discloses a reinforcement for concrete wherein the reinforcement (see Fig. 14 embodiment) is a wire with a sinuosoidal shape comprising curved segments (at the bend) separated by straight segments.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Leinenbach to have the wire be a sinuosoidal shape comprising curved segments separated by straight segments as taught by Melancon to provide the predictable result of improving frictional anchorage of the reinforcement wire in concrete.
Regarding claim 15, Leinenbach modified by Melancon discloses that the straight segments are from two to twenty times longer than the curved segments.  
Regarding claim 16, Leinenbach modified by Melancon does not disclose that the straight segments are substantially parallel to each other.  It would have been an obvious matter of design choice to modify the wire of Leinenbach to have a shape where the straight segments are substantially parallel to each other since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 17, Leinenbach modified by Melancon discloses that the sinusoidal shape includes at least three curved segments, a first curved segment being separated from a second curved segment by a first straight segment, and the second curved segment being separated from a third curved segment by a second straight segment.  
Regarding claim 20, Leinenbach discloses forming the SMA wire into the deformed shape comprises exerting tensile force but does not disclose exerting bending forces on the SMA wire.
Melancon discloses a reinforcement for concrete wherein the reinforcement (see Fig. 14 embodiment) is bent and had bending forces exerted on the reinforcement.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Leinenbach to exert bending forces on the SMA wire forming a sinuosoidal shape as taught by Melancon to provide the predictable result of improving frictional anchorage of the reinforcement wire in concrete.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633